DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 11 and 19-21, the term "substantially" is considered a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of deviation, where one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” has been used to define that deviation is present for a particular characteristic, however the specification does not provide the metes and bounds of the subject matter to be protected.

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 4-5 describe in part “a lower and upper dental arch of a patient”, at the same time in lines 1-2 describe “the upper and lower dental arches of a patient”. The Office understands that both recitations refer to the same lower and upper dental arch of the same patient. Therefore, recitation of lines 4 and 5 should read “the lower and upper dental arch of the patient”. Appropriate correction is required.
Claims 11 and 21 is objected to because of the following informatizes: The claims use the terms “first and second intermediate tubes” and “first and second cylindrically shaped tubes” back and forth. As best understood by the examiner, both terms refer to the same limitation. It is suggested to use one of the above across the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 12 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faust et al. (US 20140255866 A1).
[AltContent: textbox (Proximal and distal ends)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Multiple section, elongated, telescoping assembly)][AltContent: textbox (Fastener showing the first portion)][AltContent: ][AltContent: textbox (Second portion bigger than the first portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fastener)] 
    PNG
    media_image1.png
    410
    609
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Biasing spring)][AltContent: arrow][AltContent: textbox (Internal cavities)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Multiple section, elongated, telescoping assembly)][AltContent: arrow][AltContent: textbox (Second portion)][AltContent: arrow][AltContent: textbox (Fastener)][AltContent: arrow][AltContent: textbox (Fastener)]
    PNG
    media_image2.png
    254
    660
    media_image2.png
    Greyscale

[AltContent: ][AltContent: textbox (Second passageway)][AltContent: arrow][AltContent: textbox (Main body)][AltContent: ][AltContent: ][AltContent: textbox (First and Second end)]
    PNG
    media_image3.png
    305
    237
    media_image3.png
    Greyscale

[AltContent: textbox (Internal cavity )][AltContent: arrow][AltContent: textbox (First portion outside diametral dimension of the fastener)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Fastener)][AltContent: textbox (Second passageway)][AltContent: ][AltContent: textbox (First passageway)][AltContent: ][AltContent: arrow][AltContent: textbox (Archwire)]
    PNG
    media_image4.png
    416
    288
    media_image4.png
    Greyscale

[AltContent: textbox (Fig. 10 zoomed portion)][AltContent: textbox (Gap)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (First portion engaging the archwire)]
    PNG
    media_image5.png
    97
    145
    media_image5.png
    Greyscale

[AltContent: ]
Claims 1 introduces product-by-process language “orthodontic appliance is attached to each of the archwires after the movement of the malpositioned teeth” and that the “orthodontic appliance is further removed from each of the archwires before the movement of a patient's teeth is completed” indicating steps.   Therefore, claim 1 is considered product-by-process claims and the final product will be given patentable weight only.
Regarding claim 1, Faust et al. discloses an orthodontic appliance which cooperates with both the upper and lower dental arches of a patient to achieve a predetermined clinical treatment, including: 
a pair of archwires (110) each having a longitudinal axis (see annotated Fig. 10 above, where the longitudinal axis is not shown due to it is perpendicular to the plane of view), and which are individually releasably attached to a multiplicity of teeth forming a lower and upper dental arch of a patient (see [0040] – “mesial connector 58 is configured to secure to or about the cuspid on the lower jaw, while the distal connector 60 is configured to be secured on or about the first molar of the upper jaw”; and “connections to archwires at a location near the tooth”), and wherein the lower and upper dental arches form an occlusal plane when the respective dental arches are closed (if the appliance is attached to the upper and lower jaw archwires, during occlusion the lower and upper dental arches form an occlusal plane), and wherein the respective archwires (110) are secured to an anterior facing surface of the respective teeth forming each of the dental arches by individual orthodontic brackets, and wherein the cooperation of the respective archwires (110) with the individual orthodontic brackets exerts a force which effects first, second and/or third order movement to the respective teeth so as to move malpositioned teeth located in each of the dental arches into a proper orientation relative to adjacent teeth along the respective upper and lower dental arches (see [0041] – where  a “spring 64 configured to be of a dimension that fits within the inside diameter of the end tube 52, yet is constructed, in order to produce the desired treatment force as described in further detail herein. The spring 64 specifically applies a force against a distal end 66 of the middle tube 54 which applies an additional treatment force on the patient's lower jaw as the patient's lower jaw reaches a closed position”; therefore, if a force is provided by the appliance, said appliance is capable of providing first, second and/or third order movement to malpositioned teeth), and wherein the orthodontic appliance is attached to each of the archwires (110) after the movement of the malpositioned teeth is initiated and the teeth are substantially aligned (see annotated Fig. 10 above and [0040], the “connections to archwires at a location near the tooth“; therefore, the orthodontic appliance is attached to the archwire), and wherein the orthodontic appliance is further removed from each of the archwires (110) before the movement of a patient's teeth is completed; 
an archwire coupler (100) which is individually attached to each of the respective archwires (110), and wherein the respective archwire couplers (100) each have a main body with an opposite first and second end (see annotated Fig. 9 above), and which further defines an internal cavity (see annotated Fig. 10 above), and wherein a first passageway extends longitudinally inwardly from the first end of the main body and 37813.00369communicates with the internal cavity (see annotated Fig. 10 above), and wherein the main body of the respective archwire couplers further defines a second passageway which is located between the first and second ends thereof, and which further extends transversely, inwardly relative to the main body and communicates with the internal cavity which is defined by the archwire coupler (see annotated Fig. 9 and 10 above; where the second passageway is the archwire slot), and wherein the second passageway is sized so as to permit the archwire to pass therethrough, and be positioned within the internal cavity without removing the archwire from adjacent orthodontic brackets (see annotated Fig. 10 above); and 
individual fasteners (62) each defined, in part, by a first portion, having a given outside diametral dimension, and which is further sized so as to cooperate with the first passageway of each archwire coupler (100) (see annotated Fig. 10 above), and wherein the first portion of the each of the fasteners has a distal end which forcibly engages the archwire within the internal cavity of the respective archwire couplers (see annotated Fig. 10 zoomed portion above), and which additionally releasably secures the archwire coupler (100) onto the archwire (110), and wherein each of the fasteners further has a proximal end which is located longitudinally, outwardly relative to the first end of the archwire coupler (100), and wherein the fastener additionally has a second portion which is made integral with the proximal end of the first portion, and which further has an outside diametral dimension which is greater than the outside diametral dimension of the first portion (see annotated Fig. 7and 8 above), and wherein a gap is defined between the first end of the main body of the each of the archwire couplers, and the second portion of each of the fasteners (see annotated Fig. 10 zoomed portion); 
a multiple section, elongated, telescoping assembly having opposite proximal and distal ends (50) (see annotated Fig 7 and 8 above), and wherein the proximal end is rotatably attached to the archwire coupler which is affixed to the archwire (110) installed on the upper dental arch of the patient (see annotated Fig. 7 and 10 zoomed portion above), and wherein the distal end of the telescoping assembly is rotatably affixed to the archwire 37813.00370coupler (100) which is affixed on the archwire (110) installed on the lower dental arch of the patient (see Fig. 7 and 8 above), and wherein at least one of the telescoping sections defines an internal cavity (see annotated Fig. 8 above), and wherein the multiple section, elongated, telescoping assembly (50) is moveable along a coaxial course of travel from a first, extended position, where the respective sections of the telescoping assembly are oriented longitudinally, outwardly, one relative to the other, and the telescoping assembly has a maximum length dimension as measured between the proximal and distal ends (see annotated Fig. 7, 8 and [0002, 0009]), and is further oriented in a non-parallel orientation relative to the occlusal plane, to a second, retracted position, and wherein in the second, retracted position the respective sections forming the telescoping assembly are substantially, internally telescoped together, and the telescoping assembly has a minimum, length dimension as measured between the proximal and distal ends (see Fig. 7 and 8 above where the length of the assembly in the retracted position is not shown; however, the section 56 is retracted inside of the section 54, that at the same time the last is retracted inside the section 52 of the appliance), and the telescoping assembly is further located in a substantially parallel orientation relative to the occlusal plane (due to one of the ends is located on the upper dental arch and the other opposed end is located at the lower dental arch, and where one of the archwire couplers is not aligned with the longitudinal axis of the appliance, the present appliance is capable to be oriented substantially parallel to the occlusal plane); and 
a biasing spring (64) received, at least in part, within the internal cavity of at least one of the telescoping sections of the multiple section, elongated, telescoping assembly (50) (see annotated Fig. 8 above, where the biasing spring 64 is inside the internal cavity of section 52), and wherein a biasing force exerted by the biasing spring is applied to the multiple section, elongated, telescoping assembly (50) only when the multiple section, elongated telescoping assembly is moving along the course of travel, and is closely adjacent to, or at the second, retracted position along the course of travel (see [0004, 0009]), and wherein the biasing force of the biasing spring (64) is transmitted by the respective telescoping sections forming the multiple section, elongated telescoping assembly (50) in a direction which is substantially along the longitudinal axis of each archwire, and along the occlusal plane to simultaneously effect movement of the upper arch of the patient in a rearward direction (see [0009]), and the lower arch in a forward 37813.00371direction, while not simultaneously imparting adverse movement to the respective teeth forming each of the dental arches of the patient.  
[AltContent: textbox (Recess/void)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Fig. 10 zoomed portion 2)]
    PNG
    media_image5.png
    97
    145
    media_image5.png
    Greyscale


Regarding claim 2, Faust et al. discloses a recess/void defined in the main body of the archwire coupler within the internal cavity and axially aligned with the first passageway opposite the first end portion of the main body, and the recess/void is positioned between two spaced apart archwire support ends (see annotated Fig. 10 zoomed portion 2).  
Regarding claim 3, Faust et al. discloses that the internal cavity and second passageway of each archwire coupler are individually sized so as matingly cooperate with an archwire having a predetermined cross-sectional dimension (see annotated Fig. 10 above, where cross-section of the second passageway is sized in the direction towards the opening for the passageway to snuggly hold the archwire with the help of the fastener).  
Regarding claim 4, Faust et al. discloses that the internal cavity and second passageway of the archwire coupler is sized so as to matingly cooperate with an archwire have a cross-sectional dimension which lies along a given range of cross-sectional dimensions (see annotated Fig. 10 above, where cross-section of the second passageway is sized in the direction towards the opening for the passageway to snuggly hold the archwire with the help of the fastener).  

[AltContent: arrow][AltContent: textbox (End cap)][AltContent: textbox (Second attachment member)][AltContent: arrow][AltContent: textbox (First and second ends of the first attachment member)][AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: textbox (First attachment member)]
    PNG
    media_image1.png
    410
    609
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (End cap)][AltContent: ][AltContent: textbox (Aperture)][AltContent: ][AltContent: ][AltContent: textbox (First and second ends of the main body)][AltContent: arrow][AltContent: textbox (Main body)][AltContent: textbox (Internal cavities)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (First and second ends of second, intermediate tube)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (First and second ends of first, intermediate tube)][AltContent: ][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inwardly and outwardly facing surfaces)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    254
    660
    media_image2.png
    Greyscale



Regarding claim 5, Faust et al. discloses that the multiple section, elongated, telescoping assembly (50) further includes an outer, cylindrically shaped tube (72) having opposite first and second ends, inwardly and outwardly facing surfaces, and a longitudinal axis which extends between the opposite first and second ends, and 37813.00372wherein the inwardly facing surface of the outer, cylindrically shaped tube defines an internal cavity which extends between the first and second ends thereof (see annotated Fig. 8 in this page above); 
a first attachment member (60) made integral with the outside facing surface of the outer, cylindrically shaped tube (72), and which has a distal second end which is positioned laterally outwardly relative to the cylindrically shaped tube (72) (see annotated Fig. 7 and 8 of the previous page above), and wherein an aperture is formed in the distal end of the first attachment member (60), and is sized so as to allow the distal end of the first portion of one of the fasteners (62) to pass therethrough (see annotated Fig. 8 of the previous page above), and wherein the first attachment member (60) is oriented within the gap that is defined between the second portion of one of the fasteners (62), and the main body of the respective archwire couplers (100), and where the first attachment member (60) rotates freely about the gap (see annotated Fig. 7 of the previous page above); 
a first, intermediate tube (52) which is defined by an elongated main body (see annotated Fig. 8 of previous page above), and which further has opposite first and second ends, and an outside and inside facing surface; and wherein the inside facing surface of the first intermediate tube (52) defines an internal cavity extending between the first and second ends thereof, and wherein the first intermediate tube (52) is telescopingly received within the internal cavity which is defined by the outer, cylindrically shaped tube (72), and is further reciprocally moveable relative thereto; 
a second, intermediate tube (54) which is defined by an elongated main body, and which further has opposite first and second ends, and an outside, and inside facing surface; and wherein the inside facing surface of the second intermediate tube (54) defines an internal cavity extending between the first and second ends thereof, and wherein the second, intermediate tube (54) is telescopingly received within the internal cavity of the first, intermediate tube (52), and is reciprocally moveable relative thereto; 
37813.00373an inner, elongated rod (56) having a main body, and which further has opposite first and second ends, and an outside facing surface, and wherein the inner elongated rod (56) is telescopingly received within the internal cavity of the second, intermediate tube (54), and is further reciprocally moveable relative thereto; and a second attachment member (58) which is made integral with the second end of the inner elongated rod (56) and which further defines an aperture which is sized so as to allow the distal end of the first portion of another one of the fasteners to pass therethrough, and wherein the first attachment member (60) is received in the gap that is defined between the second portion of the fastener (62), and the main body of the respective archwire couplers, and rotates freely about the gap, and wherein the first and second attachment members (58 and 60) are individually affixed to one of the pair of archwires by way of the respective archwire couplers, and individual cooperating fasteners.
Regarding claim 6, Faust et al. discloses an end cap (68) which is releasably coupled to the first end of the outer, cylindrically shaped tube (72), and which further defines an internal cavity which communicates with the internal cavity as defined by the outer, cylindrically shaped tube (72) (see annotated Fig. 7 and 8 above in page 11).  
Regarding claim 7, Faust et al. discloses that the biasing spring  (64) includes a helically shaped compression spring (see [0004]) which has a first end which is received within the internal cavity defined by the end cap (see annotated Fig. 7 an 8 above – where the cap closes one of the ends of the tube 52 forming the internal cavity), and a distal, second end which is received within, and is moveable relative to, the internal cavity which is defined by the outer, cylindrically shaped tube (72) (see Fig. 8 above – where the outer, cylindrically shaped tube 72 has the same shape as the first intermediate tube 52; therefore, due to the biasing spring 64 is inside the first intermediate tube 52 that is inside the outer, cylindrically shaped tube 72, the biasing spring 64 is movable also inside the cavity provided by the tube 72 in which the first intermediate tube 52 resides), and wherein a movement of the lower dental arch, by a 37813.00374patient, from an open position, where the lower dental arch is in a non-parallel and spaced location from the upper dental arch, to a closed position, and where the lower dental arch is located in a closely adjacent, and substantially parallel orientation relative to the upper dental arch, and substantially along the occlusal plane, effectively imparts a force to the inner elongated rod so as to urge the inner elongated rod to move along the course of travel from the first, extended position, longitudinally, inwardly relative to the second, intermediate tube (54), and without the biasing resistance of the helically shaped compression spring (64), until the second attachment member (58) forcibly engages the second end of the first intermediate tube (52), and wherein a continued force as imparted by the closing of the lower and upper arches causes the first end of the second intermediate tube (54) to forcibly engage the second end of the compression spring (64), and wherein the helically shaped compression spring (64) biasingly resists continued, longitudinally inward motion of the second intermediate tube (54), and the inner elongated rod (56), until the second attachment member (58) forcibly engages the second end of the outer, cylindrically shaped tube (72), and reaches the second, retracted position along the course of travel, and wherein the biasing force exerted by the helically shaped compression spring (64) in the second, retracted position is effective in imparting a substantially longitudinally directed force to the each of the archwires, by way of the respective archwire couplers (100), so as to urge the upper dental arch to move in a rearward direction while simultaneously urging the lower dental arch to move in a forward direction for so long as the patient's dental arches are substantially closed, and wherein upon opening the dental arches, the helically shaped compression spring (64) biasingly urges the second, intermediate tube (54) longitudinally, outwardly from the second retracted position so as to engage the second attachment member (58), and then forcibly move the inner elongated 37813.00375rod  (58) longitudinally outwardly relative to the outer, cylindrically shaped tube (72), and to a longitudinally outward location where the compression spring (64) no longer exerts a biasing force on the first end of the second intermediate tube (54), and wherein the continued opening of the dental arches, by the patient, is effective in moving each of the inner, elongated rod (56), and first and second intermediate tubes (52 and 54) to a predetermined, longitudinally, outwardly position relative to the second end of the outer cylindrically shaped tube (72) and to the first, extended position along the course of travel, and without the biasing force delivered by the helically shaped compression spring (64) (see Fig. 8 above and [0041-0042]).  
Regarding claim 8, Faust et al. discloses that the orthodontic appliance (50) is positioned between the second bicuspid and first molar in the upper dental arch (see [0027]), and between first and second bicuspid on the lower dental arch (see [0027]), and wherein the orthodontic appliance (50) when located in this position, within the mouth of a patient, cannot normally be seen by a casual observer.  
 Regarding claim 11, Faust et al. discloses an orthodontic appliance which cooperates with both an upper and a lower dental arch of a patient to achieve a predetermined orthodontic treatment, including: 
a pair of archwires (110) each having a longitudinal axis, and which are individually releasably attached to a multiplicity of teeth, and which further, collectively, form the respective upper and lower dental arches of a patient undergoing orthodontic treatment (see [0040] – “mesial connector 58 is configured to secure to or about the cuspid on the lower jaw, while the distal connector 60 is configured to be secured on or about the first molar of the upper jaw”; and “connections to archwires at a location near the tooth”); 
a pair of archwire couplers (100) which are individually releasably attached to each of the respective archwires (110) (see annotated Fig. 10 above), and which further defines an internal cavity, a first passageway, a second passageway and a recess/void (see annotated Fig. 10 zoomed portion 2 above); 
a pair of fasteners (62) which individually releasably cooperate with each archwire coupler (100) (see annotated Fig. 10 above), and which further forcibly frictionally engage one of the archwires (110) within the internal cavity of the respective archwire couplers (100) (see annotated Fig. 10 above), and at least partially force a deformation of the archwire into the recess/void (see annotated Fig. 10 above and [0051 – where the fastener is capable of deform the archwire when tightening the archwire towards the groove 106 of the archwire coupler); 
an outer, cylindrically shaped tube (72) having opposite first and second ends, and which further defines an internal cavity which extends between the first and second ends thereof (see Fig. 7 and 8 above); 
37813.00377a first attachment member (60) defining an aperture (see annotated Fig. 8 of page 11 above), and which is made integral with the outer, cylindrically shaped tube (72), and wherein one of fasteners (62) passes through the aperture, and the first attachment member (60) rotates freely about the fastener (64); 
a first, intermediate tube (52) which has opposite first and second ends, and an internal cavity which extends between the first and second ends thereof, and which further is telescopingly received within the internal cavity which is defined by the outer, cylindrically shaped tube, and is reciprocally moveable relative thereto (see annotated Fig. 8 of page 11 above and [0009]); 
a second, intermediate tube (54) which has opposite first and second ends, and an internal cavity extending between the first and second ends thereof, and which further is telescopingly received within the internal cavity of the first, intermediate tube, and is reciprocally moveable relative thereto (see annotated Fig. 8 of page 11 above and [0009]); 
an inner, elongated rod (56) which has opposite first and second ends, and which is telescopingly received within the internal cavity of the second, intermediate tube (54), and is further reciprocally moveable relative thereto (see annotated Fig. 8 of page 11 above and [0009); 
a second attachment member (58) defining an aperture, and which is affixed to the second end of the inner elongated rod (56), and wherein another of the fasteners (62) passes through the aperture which is defined by the second attachment member (58), and the second attachment member (58) further freely rotates about the fastener (62), and wherein the first and second attachment members (60 and 58) are individually rotatably affixed to one of the pair of archwires (110) by way of the respective archwire couplers (100), and individual cooperating fasteners (62); and 
a compression spring (64)([0004]) which is received, at least in part, within the internal cavity which is defined by the outer, cylindrically shaped tube (72), and wherein a movement of the 37813.00378lower dental arch from an open position, where the lower dental arch is spaced from the upper dental arch, to a closed position, and where the lower dental arch is located in a closely adjacent orientation relative to the upper dental arch, and which defines an occlusal plane, is effective in imparting telescoping, reciprocal movement to the respective inner elongated rod (56), and first and second intermediate tubes (52 and 54) relative to the outer, cylindrically shaped tube (72), along a course of travel from a first, extended position, where the inner elongated rod (56), and first and second intermediate tubes (52 and 54) are located longitudinally, outwardly relative to the outer, cylindrically shaped tube (72), and in a distally displaced orientation; and 
to a second, retracted position, and where the inner elongated rod (56), and the first and second cylindrically shaped tubes (52 and 54) are substantially telescopingly received, and enclosed within the internal cavity as defined by the outer, cylindrically shaped tube (72), and wherein at least a portion of this telescoping, reciprocal motion between the first and second positions is effected without a biasing force being imparted by the compression spring (64) to cause the telescoping, reciprocal movement between the first, extended position, and the second, retracted position, and wherein the biasing force of the compression spring (64) effects the movement of the upper and lower dental arches, in opposite directions, one relative to the other, only when the elongated rod (56), and the first and second cylindrically shaped tubes (52 and 54) are located substantially in the second, retracted position.  
Regarding claim 12, Faust et al. discloses that the respective archwire couplers (100) each have a main body with an opposite first and second end (see annotated Fig. 9 above), and which further defines an internal cavity (see annotated Fig. 10 above), and wherein a first passageway extends 37813.00379longitudinally inwardly from the first end of the main body, and communicates with the internal cavity (see annotated Fig. 10 above), and wherein the main body of the respective archwire couplers (100) further defines a second passageway which is located between the first and second ends thereof (see annotated Fig. 9 and 10 above), and which further extends transversely, inwardly relative to the main body and communicates with the intemal cavity which is defined by the archwire coupler (100), and wherein the second passageway is sized so as to permit the archwire (110) to pass therethrough, and be positioned within the internal cavity without removing the archwire (110) from adjacent teeth which form the upper and lower dental arches of the patient undergoing orthodontic treatment.  
Regarding claim 21, Faust et al. discloses a method for moving a lower dental arch relative to an upper dental arch while simultaneously moving malpositioned teeth relative to the upper and lower dental arches, including: 
releasably attaching individual orthodontic brackets to a multiplicity of teeth which form the respective upper and lower dental arches of the patient, and wherein the lower and upper dental arches form an occlusal plane when the respective dental arches are closed (see [0036, 0052] - if the dental apparatus is installed onto the archwire, the archwire is already attached to the brackets that at the same time are already attached to the teeth of the patient); 
providing a pair of individual archwires (110) each having a longitudinal axis, and which are individually releasably attached to the individual orthodontic brackets, and initiating movement of the malpositioned teeth with the respective archwires (see [0051] – by using fasteners 62 to hold in place the archwire, provides the capability to also release the attached archwire by removing the fastener, in this way the fastener is not in contact with the archwire); 
after the step of releasably attaching the individual archwires (110), the method further includes providing a first and second archwire coupler (100), each of the first and second archwire couplers (100) having a main body having a first end portion and a second end portion and each main body defining an internal cavity with a first passageway and a second passageway, and a recess/void axially aligned with the first passageway (see annotated Fig. 9 and 10 above); 
attaching the first archwire coupler (100) in a predetermined position on the archwire (110) which is located on the upper dental arch of the patient, and attaching a second archwire coupler in a predetermined position on the archwire which is located on the lower dental arch of the patient, by placing the respective archwires within the internal cavity of the respective archwire coupler without detaching the individual archwires from the individual orthodontic brackets adhered to the teeth forming the upper and lower dental arches of the patient undergoing orthodontic treatment (see [0051]); 
37813.00386providing first and second fasteners (62) which individually releasably cooperate with the first passageway defined by the first and second archwire coupler, and orienting the respective fasteners (62) so that a distal end portion of each fastener (62) forcibly frictionally engages an anterior facing surface of the archwire carried within the second passageway of the respective first and second archwire couplers (see annotated Fig. 10 above), and the engagement of the distal end of the fastener (62) with the archwire causes an inward dimpling of the archwire on the anterior facing surface and creates an outward protruding deformation on a posterior facing surface of the archwire, and the outward protruding deformation is accommodated within the void/recess defined in the archwire coupler internal cavity (see [0051] – “screw 62, when extending through the through-hole 104 obstructs the wire cut-out 106 in a way such as to movably restrain the archwire 110 within the archwire slot 106”; therefore some sort of deformation is created on the archwire in order to hold in place the archwire in the groove of the archwire coupler); 
providing an outer, cylindrically shaped tube (72) having opposite, first and second ends, and which further defines an internal cavity which extends between the first and second ends thereof (see annotated Fig. 7 and 8 above); 
providing a first attachment member (60) defining an aperture, and which is made integral with the outer, cylindrically shaped tube, and passing the first fastener (62) through the aperture defined by the first attachment member (60), and rendering the first attachment member (60), and the outer, cylindrically shaped tube (72) freely rotatable about the first fastener (62) (see annotated Fig. 8 of page 11 above); 
providing a first, intermediate tube (52) which has opposite, first and second ends, and an internal cavity which extends between the first and second ends thereof, and telescopingly positioning the first intermediate tube (52) within the internal cavity defined by the outer, cylindrically shaped tube (72) (see annotated Fig. 8 of page 11 above); 
providing a second, intermediate tube (54) which has opposite, first and second ends, and an internal cavity extending between the first and second ends thereof, and 37813.00387telescopingly positioning the second, intermediate tube (54) within the internal cavity of the first, intermediate tube (52) (see annotated Fig. 8 of page 11 above); 
providing an inner, elongated rod (56) which has opposite, first and second ends, and telescopingly positioning the inner, elongated rod within the internal cavity of the second, intermediate tube (54) (see annotated Fig. 8 of page 11 above); 
providing a second attachment member (58) defining an aperture, and affixing the second attachment member (58) to the second end of the inner elongated rod (56), and passing the second fastener (62) through the aperture defined by the second attachment member, and wherein the second fastener (62) cooperates with the second archwire coupler (100) which is affixed to the archwire (110), and which is located along the lower dental arch of the patient, and wherein the second fastener (62) renders the second attachment member (100), and the inner, elongated rod (56) freely rotatable about the second fastener (62) (see annotated Fig. 8 above and [0051]); 
providing a compression spring (64) and orienting the compression spring (64), at least in part within the internal cavity of the outer, cylindrically shaped tube (72) (see annotated Fig. 8 above – where the spring 64 is located inside the cavity of the tube 52, and due to the tube 52 is inside the cavity of the tube 72, the spring is considered to also be inside the cavity of the outer, cylindrically shaped tube 72); and 
moving the lower dental arch from an open position, where the lower dental arch is spaced, and in a non-parallel relationship relative to the upper dental arch, to a closed position, and where the lower dental arch is located in a closely adjacent (due to the apparatus is installed one end on the upper dental arch and the second end on the lower dental arch and that the apparatus is formed in a telescopic configuration, the apparatus is capable of been in a open position when the patient opens his/her mouth and a closed position when the patient closes its mouth), and substantially parallel orientation relative to the upper dental arch, and along an occlusal plane, and wherein the movement of the lower dental arch, by the patient, from the open position to the closed position is effective in imparting telescoping, reciprocal movement, along a course of travel, to the respective inner elongated rod (56), and first and second intermediate tubes (52 and 54) relative to the outer, cylindrically shaped tube (72), from a first, extended position, and where the inner elongated rod (56), and first and second intermediate tubes (52 and 54) are 37813.00388extended longitudinally outwardly relative to the outer, cylindrically shaped tube, and in a distally displaced orientation relative to the outer, cylindrically shaped tube (72); and 
to a second, retracted position, and where the inner elongated rod (56), and first and second cylindrically shaped tubes (52 and 54) are substantially telescopingly received, and enclosed within, the internal cavity which is defined by the outer, cylindrically shaped tube (72), and wherein a preponderance of the telescoping, reciprocal motion of the inner, elongated rod (56), and first and second intermediate tubes (52 and 54) relative to the outer, cylindrically shaped tube (72), and between the first extended position, and the second, retracted position is caused without a biasing force being imparted by the compression spring (64) to effect the telescoping, reciprocal movement, and wherein the biasing force exerted by the compression spring (64) is effective, when the dental arches of the patient are in a closed position, to move the upper dental arch in a rearward direction while simultaneously causing the lower arch to move in a forward direction, and without simultaneously interfering with the movement of the malpositioned teeth in the upper and lower dental arches and which is caused by the presence of the upper and lower archwires (also see [0009-0011]).  
Regarding claims 22 and 23, Faust et al. discloses that the individual archwire couplers (100) on the same archwire (110) are axially slidably movable along the respective archwire between an adjacent mesial orthodontic bracket and an adjacent distal orthodontic bracket (see Fig. 10 above – where the archwire can be repositioned in the couple by releasing the fastener); and cooperation of a generally rectilinear cross-sectional configuration of the respective archwire (110) , and a generally rectilinear peripheral configuration of the archwire receiving region defined by the archwire coupler (100) and a distal end of fastener (65) prevents axial rotation of the archwire coupler relative to the archwire (110) (see Fig. 10 above - due to the archwire and the cross section of the coupler are generally rectangular, prevents the axial rotation of the coupler with respect to the archwire); and the distal end of the fastener maintains the respective archwire in the generally rectilinear archwire receiving region defined in the archwire coupler (see Fig. 10 above, where the shape of the archwire receiving region of the coupler and the faster prevents movement in the axial direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (US 20140255866 A1) in view of Corcoran et al. (US 20070020577 A).
Regarding claim 9, Faust et al. discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where Faust’s orthodontic appliance includes a maximum length dimension and a minimum length dimension.
However, Faust et al. does not disclose that the maximum length dimension of the orthodontic appliance is less than about 50 millimeters, and the minimum length dimension of the orthodontic appliance is greater than about 15 millimeters.  
Corcoran teaches that the orthodontic appliance has a length of about 12 millimeters to an extended length of about 34 millimeters (see [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the orthodontic appliance of Faust, with the length of 12-34 millimeters of Corcoran, in order to have the size when placing the appliance within the mouth of a patient not be normally seen by casual observer. 


Regarding claim 10, Faust/Corcoran discloses the claimed invention substantially as claimed, as set forth above for claim 9, and where Faust discloses that the first end of the inner, elongated rod has a predetermined outside diametral dimension, and wherein the helically shaped compression spring has an inside diametral dimension which is 37813.00376greater than outside diametral dimension of the inner elongated rod, and wherein the first end of the inner, elongated rod telescopingly passes into the biasing spring when the telescoping assembly is located in the second, retracted position along the course of travel, and wherein the biasing force of the helically shaped biasing spring does not directly act upon the first end of the inner elongated rod (see annotated Fig. 8 above and [0041] where the “spring 64 is configured to be of a dimension that fits within the inside diameter of the end tube 52, yet is constructed, in order to produce the desired treatment force as described in further detail herein. The spring 64 specifically applies a force against a distal end 66 of the middle tube 54…”; therefore, if the spring is configured to apply force against the rim of end 66 of the tube 54, it is understood that is internal diameter is bigger than the diameter of the rod that extends inside the tube 54 and is its diameter should be smaller in order to fit inside the tube 54).  
Allowable Subject Matter
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, discloses the relation of the size of the diameters of outer, cylindrically shaped tube that is not found in the prior arts of Faust and Corcoran.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772